NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                      MAY 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILLIAM OBED MARTINEZ,                          No.    18-72563

                Petitioner,                     Agency No. A095-134-676

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 14, 2020
                              Pasadena, California

Before: COLLINS and LEE, Circuit Judges, and PRESNELL,** District Judge.

      William O. Martinez seeks review of the Board of Immigration Appeals’

(“BIA”) decision to reverse the Immigration Judge’s (“IJ”) order granting

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we

deny the petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
      1.     Discretionary Determination: The BIA exercised its discretion to not

grant cancellation of removal. Specifically, it found that “[t]he respondent’s recent

rehabilitation attempts and the equities he presented do not adequately tip the

discretionary balance toward a favorable exercise of discretion, in light of the

recency of his last DUI conviction, recidivism, and prior failed attempts at

rehabilitation.”   We do not have jurisdiction to review this discretionary

determination. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1005 (9th Cir. 2003)

(“The one relevant provision, 8 U.S.C. § 1252(a)(2)(B)(i), prohibits us from

exercising jurisdiction over any ‘judgment regarding the granting of’ cancellation of

removal relief. Under this provision, we lack jurisdiction to review discretionary

decisions in the cancellation of removal context.”).

      Moreover, Martinez has failed to show that any alleged errors with the BIA’s

hardship analysis infected its discretionary decision. Indeed, the BIA made its

discretionary decision as an alternative to its hardship analysis. Nothing in the

record suggests that the BIA failed to put aside any issues it found with Martinez’s

assertions of hardship when it conducted its independent, alternative analysis of

whether he warrants a favorable exercise of discretion. In this separate basis for

denying relief, nothing shows that the BIA failed to consider the IJ’s conclusions

concerning rehabilitation or did not consider the potential equities, such as the

daughter’s serious heart condition or Martinez’s recent shift in views on alcohol use.


                                          2
Rather than ignore or discount these hardships and equities, the BIA found that

Martinez’s three DUI convictions, the seriousness of these offenses, and his

recidivism, all of which the IJ noted, outweighed any equities he presented.1

      2.    Waiver of Right to Appeal: Martinez validly waived his right to appeal

through his attorney. See Matter of Rodriguez-Diaz, 22 I. & N. Dec. 1320, 1322

(B.I.A. 2000) (explaining that “[a]sking the parties whether they accept a decision

as ‘final’ is a shorthand expression commonly used by Immigration Judges” and

“[t]hose who understand the meaning of this shorthand expression, such as aliens

represented by attorneys or accredited representatives, may effectively waive

appeal in response to this simple question” (emphasis added)).

      PETITION FOR REVIEW DENIED




      1
         We need not resolve the serious questions that have been raised about the
BIA’s review of the IJ’s factual findings. An IJ’s factual findings are given
deference and can be put aside only after an explanation as to why the findings are
clearly erroneous. See Vitug v. Holder, 723 F.3d 1056, 1063 (9th Cir. 2013); Ridore
v. Holder, 696 F.3d 907, 917 (9th Cir. 2012); Rodriguez v. Holder, 683 F.3d 1164,
1170 (9th Cir. 2012). The allegedly erroneous review of factual findings occurred
in the BIA’s hardship analysis, however. Because the BIA’s discretionary decision
was made as an alternative to and independent from the hardship determination, any
alleged issues with the BIA’s hardship analysis, including any alleged improper
review of factual findings, did not affect the BIA’s discretionary decision.

                                         3